Case 2:06-cr-20062-JDC-JPM Document 151 Filed 06/11/20 Page 1 of 3 PageID #: 970



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                        CASE NO. 2:06-CR-20062-01

 VERSUS                                          JUDGE JAMES D. CAIN, JR.

 KARL DAVID KRETSER JR (01)                      MAGISTRATE JUDGE PEREZ-
                                                 MONTES

                              MEMORANDUM ORDER

       Before the Court are two (2) motions filed by Defendant Karl David Kretser, Jr.: (1)

 “Motion Under 18 U.S.C. § 3582(c)(1)(A) for Consideration of Compassionate Release as

 Authorized Under the First Step Act of 2018” (Rec. 137) and (2) a letter dated May 18,

 2020, that the Court will construe as a Motion for Compassionate Release (Rec. 145) due

 to the COVID19 pandemic.

       In his first motion, Kretser argues that his sentence by the Honorable Judge

 Patricia Minaldi was an upward departure of 300%; thus he argues that for

 extraordinary and compelling reasons, the Court should reduce his sentence to time

 served. In his second Motion for Compassionate Release, Kretser argues that due to his

 medical conditions and the COVID19 pandemic, he should be released, and his sentence

 reduced to time served.

       A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use
Case 2:06-cr-20062-JDC-JPM Document 151 Filed 06/11/20 Page 2 of 3 PageID #: 971



 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

            The Government objects to Kretser’s motions and maintains that, to date,1

 Ketser has not sought relief through the BOP administrative channels by requesting

 release. Thus, the Government contends that both motions should be denied for

 failure to exhaust administrative remedies. On June 8, 2020, Kretser filed a response

 in which he suggests that he exhausted his administrative remedies because 30 days has

 passed since he filed the abovementioned motions to which he sent a copy of the first

 motion to the Warden. Kretser attaches a copy of page one of his first motion which is

 stamped received by the Warden’s Office on November 25, 2019. Kretser’s reliance on

 the Warden’s receipt of page 1 of his first motion is not the proper procedure to exhaust

 his administrative remedies with the BOP. As noted by the Government, Kretser must



 1
     The Government filed their objection on May 27, 2020.

                                                    Page 2 of 3
Case 2:06-cr-20062-JDC-JPM Document 151 Filed 06/11/20 Page 3 of 3 PageID #: 972



  first present his request to the BOP and permit it to evaluate his current circumstances.

 Accordingly,

        IT IS ORDERED that the Motion Under 18 U.S.C. § 3582(c)(1)(A) for

 Consideration of Compassionate Release as Authorized Under the First Step Act of 2018

 and the Motion for Compassionate Release due to the COVID19 pandemic are hereby

 DENIED as this Court lacks jurisdiction to proceed with these motions.

        THUS DONE AND SIGNED in Chambers on this 11th day of June, 2020.



                     ________________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                         Page 3 of 3
